       Case 1:20-cv-05899-ALC-OTW Document 30 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                         October 14, 2020
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- x
                                                             :
 TITO ALBERTO PAVON and RODNEY
                                                             :
 CASTILLO,
                                                             :
                                     Plaintiffs,             :
                                                             :
                        -against-                            :
                                                             :     20-cv-5899 (ALC) (OTW)
 JANON ELECTRIC CORP. ET AL,                                 :
                                                             :     ORDER
                                     Defendants.             :
                                                             :
                                                             :
                                                             :
                                                             :
                                                             :
 --------------------------------------------------------- x

ANDREW L. CARTER, JR., United States District Judge:

        On October 13, 2020, Plaintiff filed a letter motion requesting a leave to file a motion for

FLSA Conditional Certification. (ECF No. 29). Defendants failed to respond. Plaintiff’s request is

GRANTED, and the Court sets the following briefing schedule:

         Plaintiff’s Motion for Conditional Certification:           November 4, 2020

         Defendants’ Opposition:                                     November 27, 2020

         Plaintiff’s Reply, if any:                                  December 4, 2020



SO ORDERED.

Dated: October 14, 2020                                      ___________________________________

          New York, New York                                      ANDREW L. CARTER, JR.
                                                                  United States District Judge
